Case 0:19-cv-62156-RS Document 8 Entered on FLSD Docket 09/03/2019 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION



 MICHAEL A. NELLONS,

               Plaintiff,

 v.
                                                             Case No. 0:19-CV-62156-RS
 MEDICREDIT, INC.,

               Defendant.



               DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. Proc. 7.1, Medicredit, Inc. (“Medicredit”) states as follows:

        Medicredit is a wholly-owned subsidiary of The Outsource Group, Inc. No publically held

 company owns more than 10% of Medicredit’s stock.

        Dated: September 3, 2019

                                                     By: /s/ Scott A. Richards
                                                     Scott A. Richards, Esq.
                                                     Florida Bar Number 72657
                                                     CARLTON FIELDS, P.A.
                                                     200 S. Orange Avenue, Ste. 1000
                                                     Orlando, Florida 32801
                                                     Telephone: (407) 244-8226
                                                     Facsimile: (407) 648-9099
                                                     Email: srichards@carltonfields.com
                                                     Email: atokarz@carltonfields.com

                                                     Attorneys for Defendant Medicredit, Inc.




 119553307.1
Case 0:19-cv-62156-RS Document 8 Entered on FLSD Docket 09/03/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2019, I served a copy of the foregoing on those

 identified in the Service List below.

                                                  /s/ Scott A. Richards
                                                  Scott A. Richards, Esq.
                                                  Florida Bar Number 72657


                                         SERVICE LIST

        Michael A. Nellons, pro se
        2329 NW 14th Street
        Fort Lauderdale, FL 33311
        Via U.S. Mail




 SL 3502918.1
